Citation Nr: 1720709	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  01-08 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Gilbert's syndrome, to include as secondary to Crohn's disease.

2.  Entitlement to an initial evaluation in excess of 60 percent prior to October 17, 
2014 for Crohn's disease.

3.  Entitlement to an effective date earlier than November 17, 2009 for the grant of individual unemployability due to service connected disabilities (TDIU).

4.  Entitlement to an effective date earlier than November 17, 2009 for the grant of service connection for right hip osteoporosis.

5.  Entitlement to an effective date earlier than November 17, 2009 for the grant of service connection for left hip osteoporosis.

6.  Entitlement to automobile and adaptive equipment or adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from November 1996 to October 1999.

This matter comes before the Board of Veterans' Appeals (Board) from May 2000, January 2011, and April 2012 rating decisions of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the above VARO on the issue of an increased evaluation for Crohn's disease; a transcript is of record.

In a November 2005 decision, the Board denied entitlement to an increased evaluation for Crohn's disease.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2008 Memorandum Decision, the Court vacated the Board's November 2005 decision as it pertained to an increased evaluation for Crohn's disease, and remanded the case to the Board for readjudication.

The Board then remanded the claim for additional development in February 2009 and July 2010.  In an October 2012 decision, the Board increased the evaluation from 30 percent to 60 percent.  The Veteran subsequently appealed the decision denying an evaluation in excess of 60 percent to the Court.  In a July 2015 Memorandum Decision, the Court vacated the Board's July 2015 decision at it pertained to an evaluation in excess of 60 percent and remanded this case to the Board for readjudication.  Then Board remanded the claim for additional development in April 2016.  In an August 2016 rating decision, the Appeals Management Center increased the evaluation to 100 percent effective October 17, 2014.


FINDINGS OF FACT

1.  The Veteran's Gilbert's syndrome did not have its onset in active service, is not otherwise the result of a disease or injury incurred in active service, and was not caused or aggravated by Crohn's disease.

2.  Prior to October 17, 2014, the Veteran's Crohn's disease was not pronounced resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess.

3.  The record shows that the Veteran was unable to follow a substantial gainful occupation due to service-connected disabilities from January 1, 2009.

4.  On November 17, 2009, more than one year following active service, the Veteran filed an original claim for entitlement to service connection for osteoporosis of the right and left hips.

5.  The Veteran's service-connected disabilities are not shown to have resulted in the loss, or permanent loss of use, of at least one foot or a hand; nor does he have ankylosis of a knee or hip. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for Gilbert's disease, to include as secondary to Crohn's disease, have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

2.  Prior to October 17, 2014, the criteria for an initial evaluation in excess of 60 percent for Crohn's disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7323 (2016).

3.  The criteria for an effective date of January 1, 2009 for the award of a TDIU have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.400, 4.16 (2016).

4.  The criteria for an effective date prior to November 17, 2009 for the award of service connection for right hip osteoporosis have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.400 (2016).

5.  The criteria for an effective date prior to November 17, 2009 for the award of service connection for left hip osteoporosis have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.400 (2016).

6.  The basic eligibility requirements for a certificate for assistance in the purchase of one automobile or other conveyance, or necessary adaptive equipment have not been met.  38 U.S.C.A. §§ 3901, 3902, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.808 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The claim for an increased evaluation for Crohn's disease arises from disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The duty to notify has been met in regards to the other issues.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations in conjunction with his claims.  Overall, the examiners provided well-reasoned rationales for the opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was afforded a hearing before a VLJ in which he presented oral argument in support of his claim for an increased evaluation for Crohn's disease.  

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The STRs do not show any complaints, treatment, or diagnoses related to Gilbert's syndrome.  In July 1999 the bilirubin level was normal.  VA treatment records show that in October 2009 the bilirubin total was 1.10, which is high.  Subsequent treatment records show that the bilirubin total continued to be high.  The Veteran wrote in February 2011 statement that his skin and the whites of his eyes had a yellowish tinge.  February 2011 VA treatment records include a diagnosis of rule out Gilbert's syndrome due to elevated bilirubin.  In March 2011 the Veteran wrote that his symptoms were abdominal pain, fatigue, and weakness.

The Veteran had a VA examination in April 2012 at which he said that he was diagnosed with Gilbert's disease in 2010 after routine bloodwork showed elevated bilirubin.  He said that he had yellowed skin and eyes and a vitamin D deficiency.  The examiner opined that Gilbert's syndrome was less likely than not proximately due to or the result of the Veteran's service-connected Crohn's disease.  It was noted that there is no cause and effect relationship between Crohn's disease and Gilbert's syndrome, which was a hereditary gene defect causing increased bilirubin in the blood.  A major characteristic was jaundice.  The STRs did not demonstrate any bloodwork showing elevated bilirubin.  

In March 2016 a VA examiner reviewed the record and opined that the Veteran's Gilbert's syndrome is less likely as not proximately due to or the result of the Veteran's service-connected Crohn's disease.  The examiner wrote that the information in VBMS shows that the Veteran has issues with Gilbert's syndrome and Crohn's disease.  Medical literature was cited showing that Gilbert's syndrome and Crohn's disease are two different and unrelated conditions caused by two different mechanisms with no relationship to each other.  The examiner also opined that Gilbert's syndrome is less likely than not aggravated beyond its natural progression by the Veteran's service-connected Crohn's disease.  It was noted that no continuous medication was required for the control of the liver condition.  There were no signs or symptoms due to chronic or infectious liver disease and no symptoms attributable to cirrhosis of the liver, biliary cirrhosis, or cirrhotic phase of sclerosing cholangitis.  The Veteran was not considered a liver transplant candidate, and his bilirubin continued to be high.  The usual course of Gilbert's syndrome was that it did not require treatment.  The main clinical presentation was production of a yellowish discoloration of the skin and the whites of the eyes.  The Veteran's condition had been stable, and no aggravation had been seen in association with Crohn's disease.

The Board notes that to the extent that Gilbert's syndrome is a congenital or developmental defect, it cannot be service-connected as a matter of law.  See 38 C.F.R. § 3.303(c).

Disabilities related to the liver, including Gilbert's syndrome, require specialized training for a determination as to diagnosis and causation, and therefore lay opinions on etiology do not constitute competent evidence.  The Veteran's statements on etiology are therefore not afforded probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006) (though the Federal Circuit held that lay evidence may be competent to establish a diagnosis of a condition, it did not state that lay evidence may be used to determine medical etiology).  There are no competent medical opinions of record that the Veteran's Gilbert's syndrome is related to service or was caused or aggravated by the service-connected Crohn's disease.  The March 2016 VA examiner's opinion is given probative value because it considered the evidence of record and medical literature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008)  ("[M]ost of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."); Stefl, 21 Vet. App. at 124.

Because the evidence preponderates against the claims of service connection for Gilbert's syndrome, to include as secondary to Crohn's disease, the benefit-of-the-doubt doctrine is inapplicable, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 55-57.

III.  Increased Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).
Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection is most probative of the degree of disability existing at the time that the initial rating was assigned, and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  In addition, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The severity of a digestive system disability is ascertained, for VA rating purposes, by application of the criteria set forth in VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.114.  Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114. 

The Veteran's Crohn's disease has been rated under Diagnostic Code 7323, which provides that severe ulcerative colitis, with numerous attacks a year and malnutrition, the health only fair during remissions, is rated 60 percent disabling.  Pronounced ulcerative colitis, resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess, is rated 100 percent disabling.  38 C.F.R. § 4.114.  

In October 1999, the Veteran underwent a gastrointestinal consultation at New England Medical Center.  The Veteran reported a history of intermittent abdominal pain and loose bowel movements.  In the past, the Veteran was described as having a functional gastrointestinal disorder, but he subsequently developed persistent diarrhea during active service.  A physical examination described the Veteran as a thin, but otherwise healthy-looking person.  He was in no acute distress and his abdomen was flat and soft with mild tenderness in the right lower quadrant.  No evidence of palpable masses or peritoneal signs was found.  According to E.L., M.D., the Veteran's family history of Crohn's disease, as well as his symptoms of chronic diarrhea, abdominal pain, dyspepsia, narrowing of the terminal ileum, and biopsy-proven inflammation and ulceration of the ileum made Crohn's disease the most likely diagnosis (despite the absence of granulomas).  Dr. L. subsequently adjusted the Veteran's medication regimen.  

The Veteran had private treatment at Mt. Sinai Medical Center in March 2000 to evaluate the severity of his Crohn's disease.  The results of an upper gastrointestinal series with small bowel follow-through were interpreted to show Crohn's disease of the ileum.  Private treatment records from J.R., M.D. dated April 2000 revealed that the Veteran had approximately three bowel movements daily.  The Veteran was thin and in no acute distress, and his weight was stable.  Dr. R. described the Veteran's Crohn's disease as "stable" and directed him to continue his current medication regimen.

The Veteran had a VA examination in May 2000 at which he reported having four to six liquid episodes of diarrhea a day and losing 15 pounds in the last nine months.  The examiner diagnosed the Veteran with Crohn's disease. 

VA treatment records show that in November 2000 the Veteran reported that he had diarrhea, weight loss, and decreased appetite.  He reported having two bowel movements a day that are semi-formed and denied bleeding.  Private records dated from 1999 to 2002 show treatment with diagnostic testing which found Crohn's disease. 

The Veteran submitted statements in support of his claim dated July 2000 and May 2001.  He indicated that his Crohn's disease was manifested by weight loss of approximately 15 to 20 pounds, neck pain, diarrhea, headaches, dehydration, sleep disturbances, lack of energy, frequent bowel movements, cramping, abdominal distress/pain, an inability to gain weight, and appetite changes.  

A computed tomography scan of the Veteran's abdomen, liver, and spleen taken in January 2001 at a private medical facility was normal without evidence of abscess or lymphadenopathy.  A follow-up treatment note from Dr. R. dated July 2001 described the Veteran's Crohn's disease as "still active."  In his September 2001 substantive appeal, the Veteran stated that he took 20-25 pills daily to manage his Crohn's disease symptoms.  He described this disability as chronic, permanent, and manifested by daily abdominal pain.  That same month, private treatment records from S.K., M.D. described the Veteran's Crohn's disease as "still active."  The Veteran's medication regimen was adjusted, but the Veteran was unhappy with the residuals of this disability and its treatment. 

The Veteran presented to VA for a primary care appointment in March 2002.  It was noted that he received private treatment for Crohn's disease and had no exacerbations of such in the past two months.  It was also noted that the Veteran played golf and tennis without limitation.  Accordingly, the examiner determined that changes to his therapy regimen were unnecessary.  

A follow-up VA treatment record dated May 2002 found the Veteran to be compliant with his prescribed medication regimen for Crohn's disease.  The Veteran reported "excellent results" on this regimen and denied abdominal pain or hematochezia.  He had "little" diarrhea.  The impression was Crohn's disease, well-controlled on present medication.  At January 2003 VA treatment, the Veteran again reported "little" diarrhea and abdominal pain with no blood.  The diagnosis was stable Crohn's disease.       

Additional private treatment records from Mt. Sinai Medical Center dated October 2002 were interpreted to show a stable appearance of the terminal ileum.  The regional bones of the lumbar spine and the flat bones of the pelvis were intact.  According to the radiologist, the clinical diagnosis for this condition was Crohn's disease.  In November 2002, the Veteran reiterated that his Crohn's disease affected his quality of life.  Dr. K. wrote in December 2002 that he had treated the Veteran for Crohn's disease for the past 18 months and described it as being in "clinical remission" with the assistance of prescribed medications.              

The Veteran testified before a VA decision review officer in November 2002 that he lost approximately 30 pounds since discharge from service as a result of Crohn's disease.  He also stated that he was unable to regain the lost weight because he could not eat certain foods.  Attempts to do so resulted in weekly or almost weekly flare-ups.  Accordingly, the Veteran had decreased strength, borderline anemia, and occasional bloody stools, among other symptoms.  The Veteran further testified that he took approximately 20 pills daily to manage his Crohn's disease symptoms, had frequent bowel movements (i.e., five to six times daily) and occasional flare-ups approximately once per month (which resulted in confinement to bed for three to four days).  The Veteran also acknowledged that while he worked part-time due to the severity of his symptoms, his income was significantly reduced.  

The Veteran was afforded a VA gastrointestinal examination in February 2003.  According to the Veteran, he continued to experience active Crohn's disease which required treatment with immuno-suppressants.  His Crohn's disease was manifested by abdominal pain, diarrhea, and arthritis.  These symptoms, according to the examiner, affected the Veteran's ability to work.  In a statement dated that same month, the Veteran indicated that his Crohn's disease was manifested by anemia and malnutrition which required "testing" every two to four weeks, fair health during remissions, consumption of 20 to 25 pills daily, loss of approximately 25 to 40 pounds since discharge from service, diarrhea, abdominal pain, cramping, and chills, fever, sweats, and flare-ups.  

At March 2005 VA treatment, the Veteran reported that his Crohn's disease was stable.  The diagnosis was well-controlled Crohn's disease with recent negative colonoscopy (except for the inability to see the ileum).  

The Veteran underwent a private evaluation as part of his application for Social Security Disability benefits in March 2006.  He reported a nine-year history of joint pain related to Crohn's disease.  He also reported a history of abdominal bloating and crampy-type sensations with three to five bowel movements daily for the past ten years.  The Veteran's past medical history was also significant for anemia, but the Veteran denied a history of acute gastrointestinal tract bleed secondary to peptic ulcer disease, surgery involving the gastrointestinal tract, or abdominal fistulas.  The Veteran's weight was stable over the past year.  A physical examination was essentially normal.  The diagnosis was Crohn's disease, multiple arthralgias secondary to Crohn's disease, and bilateral carpal tunnel syndrome.   

The Veteran presented to a VA medical facility in December 2006 for a primary care appointment.  He reported subjective complaints of mild, intermittent night sweats, and the loss of approximately ten pounds in the past year.  The Veteran denied fever or bloody diarrhea and he was noted to be compliant with his medication regimen for Crohn's disease.  The diagnosis was stable Crohn's disease.  The Veteran was directed to continue his medication regimen as prescribed.  In May 2007, the Veteran reported subjective complaints of Crohn's disease flare-ups manifested by diarrhea and chills with occasional crampy abdominal pain every two weeks.  A physical examination was unremarkable, and the diagnosis was Crohn's disease.  

The Veteran sought additional care for Crohn's disease at a VA medical facility in June 2007.  He reported subjective complaints of abdominal and periumbilical discomfort and three to four loose stools daily without blood.  The diagnosis was Crohn's disease with ileal involvement and other manifestations, including arthritis, abdominal pain, diarrhea, and small bowel syndrome consistent with distal ileal inflammatory changes.  His medication regimen was adjusted.  In a July 2007 follow-up note, he denied abdominal pain or rectal bleeding and was noted to be compliant with his medication regimen.  The Veteran's Crohn's disease was described as stable.  

In October 2008, the Veteran expressed the opinion that the severity of his Crohn's disease warrants a 60 percent evaluation.  According to the Veteran, he experienced anemia, general debility, arthritis, weight loss, fatigue, fever, chills, cramping, and frequent and urgent bowel movements (i.e., up to eight times daily) depending on food intake, as well as additional functional impairment and loss during flare-ups.  He further indicated that he took approximately 30 pills daily to manage his Crohn's disease, and that he had eight to ten "attacks" per month during an active phase of this disability.  

VA treatment records dated December 2008 revealed that the Veteran had a flare-up of Crohn's disease.  The Veteran was afforded a gastrointestinal consultation at that time and indicated that he had one to two exacerbations of Crohn's disease yearly.  These exacerbations were manifested by cramping, bloating, weight loss, decreased appetite, and diarrhea.  The Veteran indicated that he had loose bowel movements two to three times daily.  His medication regimen was changed, a course of corticosteroids was added, and later that same month, it was noted that his Crohn's disease was in clinical remission.  VA treatment records from January 2009, May 2009, October 2009, and March 2010 described the Veteran's Crohn's disease as  asymptomatic or in remission.  

The Veteran was afforded a VA examination in February 2010.  He reported subjective complaints of anemia, persistent diarrhea (four to six times daily), severe epigastric pain (several times weekly for 13 to 24 hours), flatulence, weakness, fever, fatigue, weekly constipation, malaise, anorexia, weight loss, and an inability to gain weight.  The course of his Crohn's disease since onset was described as "stable."  The Veteran denied a history of nausea, vomiting, ulcerative colitis, or symptoms consistent with a partial bowel obstruction.  A physical examination described the Veteran's overall health as good and found no evidence of significant weight loss, malnutrition, or anemia.  However, the examiner noted the presence of abdominal tenderness.  The diagnosis was Crohn's disease.  According to the examiner, the Veteran was currently employed on a full-time basis for the past five to ten years as a counselor.  He lost no time from work in the past year due to Crohn's disease, and the examiner also described as "not significant" the effects of this disability on his job.  The Veteran's Crohn's disease also had no effects on his performance of activities of daily living.  

The Veteran presented to a VA medical facility in May 2010 for a gastrointestinal consultation.  He reported subjective complaints of daily diarrhea and abdominal pain.  The Veteran also reported non-exertional chest pain, but acknowledged that he remained physically active without any problems.  The diagnosis was non-cardiac chest pain and moderate Crohn's disease.  

The Veteran presented to a VA medical facility for an endocrinology consultation in September 2011.  He reported subjective complaints of fatigue.  His past medical history was significant for osteoporosis and Crohn's disease.  According to the Veteran, his Crohn's disease was not well-controlled.  Laboratory bloodwork performed at that time showed no evidence of anemia.  The diagnosis was fatigue, maybe related to Crohn's disease, and steroid-induced osteoporosis.     

Additional VA treatment notes dated February and December 2011 described the Veteran's Crohn's disease as being in clinical remission.  In February 2011, for instance, the Veteran reported having two to three formed stools daily, and he denied abdominal pain, rectal bleeding, fever, weight loss, and black or bloody stools.  The Veteran's last exacerbation of Crohn's disease was December 2008 and this incident required treatment with corticosteroids.  In a December 2011 addendum, a recent colonoscopy showed mild inflammation of the ileocecal valve with non-obstructing stricture.  The Veteran was otherwise noted to be in clinical remission.  He was directed to continue his current medication regimen and follow-up in three to six months for lab work.  

The Veteran wrote in May 2012 that the effects of his Crohn's disease were diarrhea, cramping, abdominal pain, fatigue, anemia, lack of energy, and low testosterone.  At October 17, 2014 VA treatment the Veteran complained of abdominal pain of four to five months' duration.  The pain was not related to meals, and the Veteran had diarrhea two to three times a day.  It was noted that the Veteran had stopped taking mercaptopurine two to four years ago, and he was to restart taking it.

The Board finds that the Veteran does not qualify for a 100 percent evaluation, the next highest available, prior to October 17, 2014 because the record does not show that the symptomatology of Crohn's disease was pronounced resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess.  At March 2002 VA treatment it was noted that the Veteran played golf and tennis without limitation.  A treating physician wrote in December 2002 that the Veteran's Crohn's disease was in clinical remission.  The Veteran reported at December 2010 treatment that he had one to two exacerbations of Crohn's disease yearly.  At the February 2010 VA examination, the examiner described the Veteran's overall health as good and found no evidence of significant weight loss, malnutrition, or anemia.  The Veteran reported at September 2011 VA treatment fatigue and that his Crohn's disease was not well controlled, but testing showed that he did not have anemia.  A December 2011 colonoscopy showed showed mild inflammation of the ileocecal valve with non-obstructing stricture, and he was otherwise noted to be in clinical remission.

The Board notes that the Veteran has reported having anemia on several occasions, which is in the rating criteria for a 100 percent evaluation.  However, anemia is a formal medical diagnosis, and the Veteran is not competent to diagnosis himself.  See Jandreau, 492 F.3d at 1376-77.  The record shows that prior to October 17, 2014 there were periods of attacks due to Crohn's disease and periods of clinical remission.  This is contemplated by the currently assigned 60 percent evaluation.  It is also noted that in October 2008 the Veteran wrote that he felt that his Crohn's disease warranted a 60 percent evaluation.  Overall, the record does not show that the Veteran's symptomatology was of the level of severity contemplated by a 100 percent evaluation prior to October 17, 2014.  See 38 C.F.R. § 4.114, Diagnostic Code 7323.  The Veteran also does not qualify for an increased evaluation under any of the other Diagnostic Codes related to the digestive systems.  See 38 C.F.R. § 4.114.


IV.  Earlier Effective Dates

Under VA laws and regulations, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016). 

VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660  (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

Under the old regulations, any communication or action, indicating intent to apply for one or more benefits under laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155  (a) (in effect prior to March 24, 2015).

The Veteran is seeking an effective date earlier than November 17, 2009 for the grant of service connection for right and left hip osteoporosis and for a TDIU.  The current effective date is the date that VA received the claims.  The record contains no earlier statements that could be construed as an informal claim for osteoporosis of the hips.  Therefore, the claims for effective dates earlier than November 17, 2009 for the grant of service connection for right and left hip osteoporosis must be denied.

In regards to the claim for an effective date earlier than November 17, 2009 for the grant of a TDIU, it is noted that an effective date for an increased rating or TDIU claim may date back as much as one year before the date of the formal application for increase if it is "factually ascertainable that an increase in disability had occurred" within that timeframe.  38 U.S.C.A. § 5110 (b)(2) (West 2014); 38 C.F.R. § 3.400 (o)(2) (2016); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997).  Furthermore, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a total disability rating based on individual unemployability TDIU in increased-rating claims when the issue of unemployability is raised by the record.  The claim for an increased evaluation for Crohn's disease originates with the original claim for service connection in October 1999, and the record shows that Crohn's disease has interfered with employment.  Therefore, entitlement to a TDIU can be considered from October 2, 1999, the date service connection went into effect for Crohn's disease.  This is also the day after the Veteran left active service.

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016). 

Also to qualify for this rating, there must be one disability ratable at 60 percent or more, or, if more than one disability is service connected, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  The schedular requirement of 38 C.F.R. § 4.16(a) has been met from October 2, 1999.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice, 22 Vet. App. at 452.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).

The Veteran filed a claim for a TDIU in November 2009.  He did not complete and return the copy of VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, that he was sent, which includes employment history.  A May 2009 Social Security Administration decision found that the Veteran had not engaged in substantial gainful activity since January 1, 2009.  In November 2012, the Veteran wrote that he had not worked or practiced as a psychologist since he left active duty in 1999 due to the severity of Crohn's disease.  An April 2016 letter from the Miami VA Healthcare system states that the Veteran was employed as a research health scientist from September 2004 through December 2005.  The Board finds that the record shows that the Veteran was unable to secure or follow a substantial gainful activity as of January 1, 2009.  See 38 C.F.R. § 4.16.  Therefore, an earlier effective date of January 1, 2009 is granted for the grant of TDIU.  The Veteran is not entitled to an earlier effective date because it is not possible to verify that the Veteran did not engage in substantial gainful activity prior to that date because Form 21-8940 was not returned.

V.  Automobile and Adaptive Equipment or Adaptive Equipment Only

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C.A. § 3902 (West 2014).  A Veteran is considered to be an "eligible person" if he or she is entitled to compensation for any of the following disabilities: (i) the loss or permanent loss of use of one or both feet; (ii) the loss or permanent loss of use of one or both hands; or (iii) the permanent impairment of vision of both eyes.  38 C.F.R. § 3.808 (b)(1) (2016). 

Loss of use of a hand or a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  See 38 C.F.R. §§ 3.350 (a)(2); 4.63 (2016). 

A Veteran who does not qualify as an "eligible person" under the foregoing criteria may nevertheless be entitled to adaptive equipment if he or she is entitled to VA compensation for ankylosis of one or both knees, or of one or both hips.  38 U.S.C.A. § 3902 (b)(2) (West 2014); 38 C.F.R. § 3.808 (b)(4) (2016). 

Pursuant to 38 C.F.R. § 3.350 (a)(2)(i)(a), extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3.5 inches or more, will constitute loss of use of the hand or foot involved.

The record does not show that the Veteran is entitled to compensation for the loss or permanent loss of use of one or both feet, the loss or permanent loss of use of one or both hands, or the permanent impairment of vision of both eyes.  Therefore, he is not an "eligible person."  See 38 U.S.C.A. § 3902; 38 C.F.R. § 3.808.  The Veteran is also not entitled to VA compensation for ankylosis of one or both knees, or of one or both hips.  At the October 2010 VA examination there was not ankylosis of the hips, and at the January 2003 VA examination there was not ankylosis of the knees.  The October 2010 VA examination report also states that there was no evidence of leg shortening.  The subsequent treatment records do not show ankylosis of one or both knees or hips or evidence of shortening of a lower extremity of 3.5 inches or more.

For all the foregoing reasons, the Board finds that the claim for automobile and adaptive equipment, or for adaptive equipment only, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 55-57.


ORDER

Service connection for Gilbert's syndrome, to include Crohn's disease, is denied.

Entitlement to an initial evaluation in excess of 60 percent for Crohn's disease prior to October 17, 2014 is denied.

Entitlement to an effective date of January 1, 2009, and no earlier, for the grant of a TDIU is granted.

Entitlement to an effective date earlier than November 17, 2009 for the grant of service connection for right hip osteoporosis is denied.

Entitlement to an effective date earlier than November 17, 2009 for the grant of service connection for left hip osteoporosis is denied.

Entitlement to automobile and adaptive equipment or for adaptive equipment only is denied.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


